DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an obtaining module configured to…”, “a sending module configured to…”, “an encapsulation module configured to…”, “a forwarding module configured to…”, “a configuration unit configured to…”, “a synchronization unit configured to…”, in claim(s) 7 and 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Per Federal Register [Vol. 76, No 27, Weds. Feb 9, 2011] guidance, pg. 7167:

The following is a list of non-structural terms that may invoke § 112, ¶6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." This list is not exhaustive and other non-structural terms may invoke § 112, ¶6.

 	Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
non-specialized function requiring disclosure of linking structure to properly invoke 112f. There is no support disclosed in the written description for structure to perform the obtain function, therefore the specification is deficient for this non-specialized function of “obtain”. The claimed functionality of “activate”, is a specialized function requiring disclosure of linking structure and an algorithm (at least two steps) to properly invoke 112f. However, for claimed specialized functionality of “activate”, the written description fails to disclose linking structure and an algorithm (at least two steps) to perform the claimed functionality of “activate”. Therefore, the specification is deficient for this non-specialized function of “obtain” and the specialized function of “activate”. 
	Claim element “sending module” is/are limitation(s)/place holder(s) that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The “sending module” perform the functions of “send”. Claimed functionality of “send (transmitting)” is a non-specialized function requiring disclosure of linking structure to properly invoke 112f. There is no support disclosed in the written description for structure to perform the send function, therefore the specification is deficient for this non-specialized function of “send”. Therefore, the specification is deficient for this non-specialized function of “send”.
	Claim element “encapsulation module” is/are limitation(s)/place holder(s) that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The “encapsulation module” perform the function of “encapsulation”. Claimed functionality of “encapsulation” is a specialized function requiring disclosure of linking structure and an algorithm (at least two steps) to properly invoke 112f. However, for claimed specialized functionality of “encapsulation”, the written description fails to disclose linking structure and an algorithm (at least two steps) to perform the claimed functionality of “encapsulation”. Therefore, the specification is deficient for this specialized function of “encapsulation”.
	Claim element “forwarding module” is/are limitation(s)/place holder(s) that non-specialized function requiring disclosure of linking structure to properly invoke 112f. However, for claimed non-specialized functionality of “forward”, the written description fails to disclose linking structure to perform the claimed functionality of “forward”. Therefore, the specification is deficient for this non-specialized function of “forward”.
	Claim element “configuration unit” is/are limitation(s)/place holder(s) that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The “configuration unit” perform the function of “configuration”. Claimed functionality of “configuration” is a specialized function requiring disclosure of linking structure and an algorithm (at least two steps) to properly invoke 112f. However, for claimed specialized functionality of “configuration”, the written description fails to disclose linking structure and an algorithm (at least two steps) to perform the claimed functionality of “configuration”. Therefore, the specification is deficient for this specialized function of “configuration”.
	Claim element “synchronization unit” is/are limitation(s)/place holder(s) that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The “synchronization unit” perform the function of “synchronization”. Claimed functionality of “synchronization” is a specialized function requiring disclosure of linking structure and an algorithm (at least two steps) to properly invoke 112f. However, for claimed specialized functionality of “synchronization”, the written description fails to disclose linking structure and an algorithm (at least two steps) to perform the claimed functionality of “synchronization”. Therefore, the specification is deficient for this specialized function of “synchronization”.
	Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1,3-7 and 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (CN 102571606 A), in view of GAO et al. (CN 109309619 A), further in view of Sajassi (US 2005/0190757 A1).

Regarding claim 1, Liu discloses a method for implementing L3VPN (Liu, fig. 2, [0026] discloses is a schematic flowchart of a method for implementing L3VPN private network data forwarding; [0014] after receiving a private network data, the peer PE decapsulates it, searches the label forwarding table according to the inner private network label, and sends the private network data to the destination CE;  [0046] step 3 discloses data of a private network A to PE1 via CE1, where the PE1 searches the private network to obtain the source address of CE1 which is used by the PE1 to find a corresponding destination/target address thus, implementing a L3VPN based on a tow-dimensional routing protocol), comprising: 

 	a packet to a user (destination CE) in a target user site (Liu, [0011] discloses transmitting from CE to PE, PE searches for the private network corresponding to the relationship between the private network data and the public network tunnel of the outer; [0019] a receiving module which is used to decapsulate the private network data, search for a label forwarding table according to the inner layer private label, and sending the private network data to the destination CE/user in in target user site);
sending the packet to an entry of a first edge (PE1) routing device (Liu step 3, [0046] step 3 discloses data of a private network A to PE1 via CE1, where the PE1 searches the private network to obtain the source address of CE1 which is used by the PE1 to find a corresponding destination/target address (User (CE1) in a source user site sending message to a user in a target user site, and sending the message to an entry of a first edge (PE1) routing device);
step S3 of performing encapsulation by the first edge routing device based on a public network IP address (Public network label) of the packet (Liu, [0021] discloses that after receiving the private network data from the CE, the PE searches for the outer 
step S4 of forwarding, the encapsulated packet to an exit of the first edge (PE) routing device for decapsulation (Liu, step 3, [0046] the data of private network A is sent to PE1 via CE1. PE1 searches the private network routing table of the private network A to obtain the inner private network label, and searches for the public network label corresponding to the data of private A according to the public network A is sent to PE2 through tunnel 1. After inner and outer layers are encapsulated, the data of private network A is sent to PE2 through tunnel 1 (i.e. the first edge routing device performing encapsulation according to a public network label of the message);
forwarding the encapsulated packet to the target user site via an entry of a second edge routing device (Liu, step 4, [0048] that after the data of the private network A/private network B reaches PE2 (entry of a second edge routing device), the label of the tunnel1/tunnel2 is thrown out, the label forwarding table is searched according to the inner private network label, and the private network A/private network B is forwarded according to the label forwarding table (performing forwarding to the target user site through an entry of the second edge routing device). The data is forwarded to CE2/CE4, and the data transmission process of private network A/private network B ends).
Liu did not explicitly disclose step 1 of activating an L3VPN network to obtain route destined to each user site; step S4 of forwarding by means of matching of two-dimensional routing. 

Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Gao into the method by Li thereby providing a user with the ability to implement a two-dimensional routing matching process in an L3VPN, Gao [0056].
One of ordinary skill would have been motivated to combine the teachings of Gao and Liu because both teachings are from the same field of endeavor with respect to the implementation of a routing protocol.
Liu and Gao did not explicitly disclose activating an L3VPN network to obtain route destined to each user site.
Sajassi discloses activating (map layer 3 routing to a circuit mesh) an L3VPN network to obtain a route (advertise routes to the provider/ distributing routes to remote sites) destined to each user site (Sajassi [0004] discloses customers map/activate their Layer 3 routing to the circuit mesh, with customer routes being transparent to the 
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Sajassi into the method by Liu and Gao thereby providing a user with the ability to activate and advertise route information in a L3VPN, Sajassi, [0004].
One of ordinary skill would have been motivated to combine the teachings of Sajassi into Liu and Gao because these teachings are from the same field of endeavor with respect to the implementation of a routing protocol.

Regarding claim 3, Liu and Gao modified by Sajassi disclose the method of claim 1, wherein the first edge routing device is an edge routing device of the public network (Provider Edge, PE), and the second edge routing device is an edge routing device of a user-end internal (Customer Edge, CE), network (Li, fig. 1, [0004], discloses in an existing L3VPN, as shown in Figure 1, after the private network data reaches the provider edge equipment (Provider Edge, PE) through each customer edge device (Customer Edge, CE), the PE encapsulates the inner layer for the private network data 
The motivation to combine is similar to that of claim 1.

Regarding claim 4, Liu and Gao modified by Sajassi disclose the method of claim 2, wherein the first edge routing device is an edge routing device of the public network, and the second edge routing device is an edge routing device of a user-end internal network (Liu, fig. 1, [0004], discloses in an existing L3VPN, as shown in Figure 1, after the private network data reaches the provider edge equipment (Provider Edge, PE) through each customer edge device (Customer Edge, CE), the PE encapsulates the inner layer for the private network data After the private network label and the outer public network label, the data is forwarded on the public network according to the outer public network label). 
The motivation to combine is similar to that of claim 1.

Regarding claim 5, Liu and Gao modified by Sajassi disclose the method of claim 1, wherein said step S2 comprises: when the user (CE1) in the source user site (Network A) sends the packet to the user (CE4) in the target user site (Network B) (Li step 3, [0046] step 3 discloses sending data of a private network A to PE1 via CE1, where the PE1 searches the private network to obtain the source address of CE1 which is used by the PE1 to find a corresponding destination/target address (User (CE1) in a source user site sending message to a user in a target user site, and sending the message to an entry of a first edge (PE1) routing device);

The motivation to combine is similar to that of claim 1.

Regarding claim 6, Liu and Gao modified by Sajassi disclose the method of claim 1, wherein at said step S3, the packet is encapsulated based on address mapping between a user-end internal/private network and a public network (Li [0004] discloses an existing L3VPN, as shown in Figure 1, after the private network data reaches the provider edge equipment (Provider Edge, PE) through each customer edge device (Customer Edge, CE), the PE encapsulates the inner layer for the private network data 
The motivation to combine is similar to that of claim 1.

Regarding claims 7,9-12, the claims are rejected with rational similar to the rejections of claims 1,3-6, respectively. 

Claim(s) 2 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (CN 102571606 A), in view of GAO et al. (CN 109309619 A), in view of Sajassi (US 2005/0190757 A1), further in view of Cirkovic et al. (US 9,769,044 B1).

Regarding claim 2, Liu and Gao modified by Sajassi disclose the method of claim 1, wherein said activating the L3VPN network comprises:
 	a forwarding strategy of the two-dimensional routing of the encapsulated packet (Gao [0055 -0056], step S103: discloses the border router forwards the received IP 
wherein different pairs of the internal network (matching source and destination addresses) are in two-dimensional mapping to different pairs of the public network according to different forwarding strategies generated based on different needs (Gao [0056] discloses the border router matches the destination address and the source address of the IP packet with the destination address and the source address in the two-dimensional routing information stored locally, determines the next hop address according to the matching result, and determines the next hop address according to the One-hop address to forward the IP packet (i.e. matching network according to two-dimensional routing/forwarding strategy); and
performing two-dimensional routing synchronization on the first edge routing device and the second edge routing device to obtain the route destined to each user site (Gao [0055 -0056], step S103: discloses the border router forwards the received IP packet according to the two-dimensional routing information, so as to balance the load of inter-domain Links. [0056] The border router matches the destination address and the source address of the IP packet with the destination address and the source address in the two-dimensional routing information stored locally (synchronizing first/source edge 
Liu, Gao and Sajassi did not explicitly disclose performing L3VPN configuration by an administrator; the L3VPN configuration comprising address mapping between a user-end internal and a network a public network.
Cirkovic discloses performing L3VPN configuration by an administrator (Cirkovic, Col. 2, lines 9-13, discloses an administrator or other entity may configure service monitoring between endpoints that cooperatively offer an IP service, such as a layer 3 virtual private network (L3VPN) or IP-VPN, to interconnect customer networks coupled to the endpoints);
the L3VPN configuration comprising address mapping (defining source and destination IP addresses) between a user-end internal and a network a public network (endpoints) (Cirkovic, Col. 2, lines 9-26, discloses an administrator or other entity may configure service monitoring between endpoints that cooperatively offer an IP service, such as a layer 3 virtual private network (L3VPN) or IP-VPN, to interconnect customer networks coupled to the endpoints. As part of the configuration, the administrator may configure a measurement flow by defining by header information, such as the 5-tuple that specifies the protocol, source IP address, destination IP address, source port, and destination port for a packet (mapping between a user-end internal and a network a public network). The header information uniquely identifies flow measurement packets 
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Cirkovic into the method by Liu, Gao and Sajassi thereby providing a user/administrator with the ability to configure service monitoring between endpoints that cooperatively offer an IP service, such as a layer 3 virtual private network (L3VPN), Cirkovic, Col. 2, lines 9-13.
One of ordinary skill would have been motivated to combine the teachings of Sajassi into Liu and Gao because these teachings are from the same field of endeavor with respect to the implementation of a routing protocol.
Regarding claim 2, the claim is rejected with rational similar to the rejection of claim 8. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the implementation of two-dimensional routing protocol in a L3VPN.
Minwalla et al. (US 2019/0258756 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.F.D/
Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451